
	
		II
		111th CONGRESS
		1st Session
		S. 304
		IN THE SENATE OF THE UNITED STATES
		
			January 22, 2009
			Mr. Dorgan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to stimulate
		  business investment, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Main Street Recovery
			 Act.
		2.Temporary
			 reinstatement of regular investment tax creditThe current year business credit under
			 section 38 of Internal Revenue Code of 1986 shall include the amount that would
			 be determined under section 46(a) of such Code (without regard to paragraphs
			 (2) and (3) of such subsection) (as such Code was in effect before the
			 amendments made by the Revenue Reconciliation Act of 1990 (Public Law 101–508))
			 with respect to property placed in service after 2008 and before July 1, 2010,
			 if the regular percentage were 15 percent.
		3.Temporary
			 extension and modification of special allowance for certain property
			(a)Temporary
			 extension
				(1)In
			 generalParagraph (2) of section 168(k) of the Internal Revenue
			 Code of 1986 is amended—
					(A)by striking
			 January 1, 2010 and inserting July 1, 2011,
			 and
					(B)by striking
			 January 1, 2009 each place it appears and inserting July
			 1, 2010.
					(2)Conforming
			 amendments
					(A)The heading for
			 subsection (k) of section 168 of such Code is amended by striking
			 January 1,
			 2009 and inserting July 1, 2010.
					(B)The heading for
			 clause (ii) of section 168(k)(2)(B) of such Code is amended by striking
			 pre-january 1,
			 2009 and inserting pre-july 1,
			 2010.
					(C)Subparagraph (D)
			 of section 168(k)(4) of such Code is amended—
						(i)by
			 striking and at the end of clause (i),
						(ii)by
			 redesignating clause (ii) as clause (v), and
						(iii)by inserting
			 after clause (i) the following new clauses:
							
								(ii)April 1,
				2008 shall be substituted for January 1, 2008 in
				subparagraph (A)(iii)(I) thereof,
								(iii)January
				1, 2009 shall be substituted for July 1, 2010 each place
				it appears,
								(iv)January
				1, 2010 shall be substituted for July 1, 2011 in
				subparagraph (A)(iv) thereof,
				and
								.
						(D)Subparagraph (B)
			 of section 168(l)(5) of such Code is amended by striking January 1,
			 2009 and inserting July 1, 2010.
					(E)Subparagraph (B)
			 of section 1400N(d)(3) of such Code is amended by striking January 1,
			 2009 and inserting July 1, 2010.
					(b)Expansion to
			 certain real property
				(1)In
			 generalSection 168(k)(2)(A)(i) of the Internal Revenue Code of
			 1986 is amended by striking or at the end of subclause (III), by
			 inserting or at the end of subclause (IV), and by inserting
			 after subclause (IV) the following new subclause:
					
						(V)which is
				nonresidential real property or residential rental
				property,
						.
				(2)Conforming
			 amendmentsSections 1400L(b)(2)(A)(i)(I) and 1400N(d)(2)(A)(i)(I)
			 of such Code are each amended by inserting subclause (I), (II), (III),
			 or (IV) of before section 168(k)(2)(A)(i).
				(c)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to property placed in service after December 31,
			 2008, in taxable years ending after such date.
				(2)Technical
			 amendmentSection 168(k)(4)(D)(ii) of the Internal Revenue Code
			 of 1986, as added by subsection (a)(2)(C)(iii), shall apply to taxable years
			 ending after March 31, 2008.
				4.Temporary
			 increase in limitations on, and modification of, expensing of certain
			 depreciable business assets
			(a)In
			 generalParagraph (7) of section 179(b) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by inserting
			 , 2009, and
			 2010 after 2008 in the heading, and
				(2)by inserting
			 , 2009, or 2010 after In the case of any taxable year
			 beginning in 2008.
				(b)Expensing
			 available for all tangible depreciable propertySection 179(d)(1)
			 of the Internal Revenue Code of 1986 (defining section 179 property) is amended
			 by inserting and at the end of subparagraph (A)(ii), by striking
			 subparagraph (B), and by redesignating subparagraph (C) as subparagraph
			 (B).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
